                         United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


Sandra Seegert individually and on
behalf of all others similarly situated                       Civil Action No. 17-cv-01243-BEN-JLB

                                                 Plaintiff,
                                          V.
Rexall Sundown, Inc.; The Nielsen                              JUDGMENT IN A CIVIL CASE
Company (U.S.), LLC


                                               Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court GRANTS Defendant’s Motion for Summary Judgment, and DENIES as mootPlaintiff’s
Motion for Class Certification.




Date:           4/6/20                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ M. Exler
                                                                                     M. Exler, Deputy
